Fourth Court of Appeals
                                       San Antonio, Texas
                                             January 28, 2022

                                          No. 04-22-00056-CV

                                    IN RE DOUGLAS K. SMITH,

                     From the 57th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2021-CI-24897
                           Honorable Norma Gonzales, Judge Presiding


                                    Original Mandamus Proceeding1

                                                 ORDER

Sitting:        Luz Elena D. Chapa, Justice
                Irene Rios, Justice
                Beth Watkins, Justice

       On January 28, 2022, relator, Douglas K. Smith, filed a Petition for a Writ of Injunction
and a motion for an emergency order to stay a foreclosure pending further order of the court.
Real Party in Interest, Pioneer Bank, may file a response to the motion no later than Monday
January 31, 2022 at 9 A.M. Any such response must conform to the Texas Rules of Appellate
Procedure.

                It is so ORDERED on January 28, 2022.

                                                                            PER CURIAM



           ATTESTED TO:__________________________
                       MICHAEL A. CRUZ,
                       CLERK OF COURT




           1
           This proceeding arises out of Cause No. 2021-CI-24897, styled Smith v. Pioneer Bank, pending in the
57th Judicial District Court, Bexar County, Texas, the Honorable Norma Gonzales presiding.